             Case 2:19-cv-00793-RSL Document 559 Filed 08/16/21 Page 1 of 6



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CHARLOTTE WINELAND, Individually,
      and SUSAN WINELAND, as Personal                           Cause No. C19-0793RSL
 9
      Representative of the Estate of JOHN DALE
      WINELAND, deceased,
10
                                                                ORDER GRANTING IMO
                             Plaintiffs,                        INDUSTRIES, INC.’S AMENDED
11
                                                                MOTION FOR SUMMARY
                  v.                                            JUDGMENT (DKT. # 350)
12
      AIR & LIQUID SYSTEMS
13
      CORPORATION, et al.,

14
                             Defendants.

15
            This matter comes before the Court on “Defendant IMO Industries, Inc.’s Amended
16
     Motion for Summary Judgment.” Dkt. # 350. Plaintiffs’ decedent, John Dale Wineland, worked
17

18   aboard a series of Navy ships and in Navy offices between 1963 and 1984. Plaintiffs allege that

19   Mr. Wineland was exposed to asbestos contained in Imo Industries products while aboard the
20   USS LOYALTY and the USS TUSCALOOSA. Mr. Wineland worked primarily in the engine
21
     rooms of the ships to which he was assigned, repairing and maintaining machinery and
22
     equipment such as diesel engines, pumps, air compressors, and valves. Mr. Wineland developed
23
     mesothelioma, an asbestos-related disease, and died in 2018. Plaintiffs assert that Imo Industries
24

25   is liable for Mr. Wineland’s illness and death under theories of negligence and strict liability.

26          Imo Industries seeks summary dismissal of all of plaintiffs’ claims, arguing that plaintiffs
27
     ORDER GRANTING IMO INDUSTRIES, INC.’S
28   AMENDED MOTION FOR SUMMARY JUDGMENT - 1
                Case 2:19-cv-00793-RSL Document 559 Filed 08/16/21 Page 2 of 6



 1   have failed to produce admissible evidence from which a jury could reasonably conclude that
 2   Mr. Wineland’s exposure to asbestos from Imo Industries products was a substantial
 3
     contributing factor in his illness and death as required by maritime or Washington law. 1 Having
 4
     reviewed the memoranda, declarations, and exhibits submitted by the parties 2 and taking the
 5

 6   evidence in the light most favorable to plaintiffs, the Court finds as follows:

 7          Summary judgment is appropriate when, viewing the facts in the light most favorable to
 8   the nonmoving party, there is no genuine issue of material fact that would preclude the entry of
 9
     judgment as a matter of law. The party seeking summary dismissal of the case “bears the initial
10
     responsibility of informing the district court of the basis for its motion” (Celotex Corp. v.
11
     Catrett, 477 U.S. 317, 323 (1986)) and “citing to particular parts of materials in the record” that
12

13   show the absence of a genuine issue of material fact (Fed. R. Civ. P. 56(c)). Once the moving

14   party has satisfied its burden, it is entitled to summary judgment if the non-moving party fails to
15   designate “specific facts showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S.
16
     at 324. The Court will “view the evidence in the light most favorable to the nonmoving party . . .
17
     and draw all reasonable inferences in that party’s favor.” Colony Cove Props., LLC v. City of
18
     Carson, 888 F.3d 445, 450 (9th Cir. 2018). Although the Court must reserve for the trier of fact
19

20   genuine issues regarding credibility, the weight of the evidence, and legitimate inferences, the

21

22          1
              In the fact section of its motion, IMO Industries asserts that it cannot be held responsible for
23   asbestos contained in replacement items, such as gaskets or packing, installed in its pumps. Dkt. # 350 at
     3. The motion does not contain any legal argument regarding the existence of a duty to warn of dangers
24   posed by third-party replacement items, however.
25          2
            This matter can be decided on the papers submitted in connection with this motion and the
26   supplemental briefing regarding the applicability of maritime law. The parties’ requests for oral
     argument are DENIED.
27
     ORDER GRANTING IMO INDUSTRIES, INC.’S
28   AMENDED MOTION FOR SUMMARY JUDGMENT - 2
             Case 2:19-cv-00793-RSL Document 559 Filed 08/16/21 Page 3 of 6



 1   “mere existence of a scintilla of evidence in support of the non-moving party’s position will be
 2   insufficient” to avoid judgment. City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th
 3
     Cir. 2014); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Factual disputes whose
 4
     resolution would not affect the outcome of the suit are irrelevant to the consideration of a motion
 5

 6   for summary judgment. S. Cal. Darts Ass’n v. Zaffina, 762 F.3d 921, 925 (9th Cir. 2014). In

 7   other words, summary judgment should be granted where the nonmoving party fails to offer
 8   evidence from which a reasonable fact finder could return a verdict in its favor. Singh v. Am.
 9
     Honda Fin. Corp., 925 F.3d 1053, 1071 (9th Cir. 2019).
10
            For the reasons set forth in the Order Granting Crane Co.’s Motion for Summary
11
     Judgment (Dkt. # 550), the Court finds that maritime law applies to plaintiffs’ tort claims. To
12

13   prevail on their negligence and strict liability claims, plaintiffs “must demonstrate, among other

14   things, that [Mr. Wineland’s] injuries were caused by exposure to asbestos that was attributable
15   to [Imo Industries’s] conduct.” McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1174 (9th
16
     Cir. 2016). See also Lindstrom v. A-C Prod. Liab. Tr., 424 F.3d 488, 492 (6th Cir. 2005),
17
     abrogated on other grounds by Air & Liquid Sys. Corp. v. DeVries, __ U.S. __, 139 S. Ct. 986
18
     (2019). To establish causation under maritime law, plaintiffs must show that Mr. Wineland’s
19

20   exposure to asbestos from Imo Industries products “was a substantial contributing factor in

21   causing his injuries.” McIndoe, 817 F.3d at 1174. Evidence of only minimal exposure to asbestos
22   dust attributable to each defendant is insufficient: plaintiffs must provide “evidence regarding
23
     the amount of exposure to dust” attributable to Imo Industries and, “critically, the duration of
24
     such exposure.” Id. at 1176-77 (emphasis in original). The evidence must show “a high enough
25
     level of exposure that an inference that the asbestos was a substantial factor in the injury is more
26

27
     ORDER GRANTING IMO INDUSTRIES, INC.’S
28   AMENDED MOTION FOR SUMMARY JUDGMENT - 3
                Case 2:19-cv-00793-RSL Document 559 Filed 08/16/21 Page 4 of 6



 1   than conjectural.” Id. at 1176 (quoting Lindstrom, 424 F.3d at 492). “[M]ore is needed” than
 2   simply placing a defendant’s products in the workplace and showing that the decedent was
 3
     occasionally exposed to asbestos dust from those products. Id. at 1176-77.
 4
            There is evidence that Imo Industries’ predecessor, DeLaval Steam Turbine, Inc.,
 5

 6   manufactured lube oil pumps for use in the aft engine room of the LOYALTY (Dkt. # 444-3 at

 7   15 and Dkt. # 444-8 at 39)3 and lube oil transfer pumps for the TUSCALOOSA (Dkt. # 444-3 at
 8   18; Dkt. # 444-9 at 48-50; Dkt. # 444-11 at 50-52). There is also evidence from which a
 9
     reasonable jury could find that Mr. Wineland was exposed to significant levels of asbestos dust
10
     while working in the engine rooms of LOYALTY and TUSCALOOSA. 4 Plaintiffs have not,
11
     however, produced evidence from which a reasonable jury could conclude that Mr. Wineland
12

13   suffered a substantial exposure to asbestos dust from Imo Industries products. As to his service

14

15          3
              Captain Moore states that the same type of lube oil pumps were also installed on the
16   DYNAMIC, ESTEEM, and PLEDGE (Dkt. # 444-3 at 15), but no records are provided as support for
     that assertion and plaintiffs do not rely on it.
17
            4
               Based on his extensive experience in the Navy and at naval shipyards, including the supervision
18   of enginemen during the relevant time frame aboard the USS BRUMBY and the USS
19   NEWPORT NEWS, Captain Arnold Moore opines that Mr. Wineland was likely to have repaired or
     closely supervised the repair of the machinery installed in the engine rooms of LOYALTY and
20   TUSCALOOSA. Dkt. # 444-3 at 8. Captain Moore describes how these repairs would be carried out,
     including activities which would invariably create asbestos dust, including the removal of old, dried
21   packing and gaskets and the cutting and installation of new packing and gasket materials Dkt. # 444-3 at
     9. Plaintiffs’ industrial hygienist, Steven Paskal, similarly opines that “it is virtually certain that [Mr.
22
     Wineland], and/or others in close proximity and/or in shared, enclosed airspaces, would have routinely
23   removed and replaced gaskets and stem/shaft packing associated with . . . other equipment.” Dkt. # 444-
     15 at 5. These activities would have exposed Mr. Wineland to an asbestos-containing aerosol that would
24   remain suspended in air streams for extended periods of time at concentrations that ranged from
     hundreds to millions of times ambient pollution levels. Dkt. # 444-15 at 2-3 and 6. Gregory Bullinger, a
25
     shipmate of Mr. Wineland on the TUSCALOOSA, confirms that “work on the equipment in the engine
26   room was regular, ongoing, and routine. We all removed and replaced packing and gaskets on the
     various equipment, including the valves, pumps, and ALCO diesel engines.” Dkt. # 444-13 at 3.
27
     ORDER GRANTING IMO INDUSTRIES, INC.’S
28   AMENDED MOTION FOR SUMMARY JUDGMENT - 4
             Case 2:19-cv-00793-RSL Document 559 Filed 08/16/21 Page 5 of 6



 1   on the TUSCALOOSA, there is no evidence regarding where the Imo Industries products were
 2   installed on that vessel, making it impossible to determine to what extent Mr. Wineland was
 3
     exposed to DeLaval pumps, much less to the asbestos in those pumps. With regards to Mr.
 4
     Wineland’s service on the LOYALTY, it is entirely possible that the lube oil pumps installed in
 5

 6   his work area were maintained, repaired, and/or overhauled at some point between September

 7   1970 and July 1972. But there is no indication that Mr. Wineland was involved in or proximal to
 8   those activities, how frequent such activities might have been, or whether they involved the
 9
     disturbance of asbestos-containing components. It is plaintiff’s burden to provide evidence
10
     showing “a high enough level of exposure that an inference that the asbestos was a substantial
11
     factor in the injury is more than conjectural.” McIndoe, 817 F.3d at 1176 (quoting Lindstrom,
12

13   424 F.3d at 492). “[M]ore is needed” than simply placing a defendant’s products in the

14   workplace and showing that the decedent was occasionally exposed to asbestos dust from those
15   products. Id. at 1176-77. Absent “evidence regarding the amount of exposure to dust”
16
     attributable to Imo Industries and, “critically, the duration of such exposure,” (Id. at 1176-77
17
     (emphasis in original)), a jury would have to speculate as to whether asbestos from Imo
18
     Industries products “was a substantial contributing factor in causing his injuries.” Id. at 1174.
19

20

21   //
22

23
     //
24

25

26

27
     ORDER GRANTING IMO INDUSTRIES, INC.’S
28   AMENDED MOTION FOR SUMMARY JUDGMENT - 5
             Case 2:19-cv-00793-RSL Document 559 Filed 08/16/21 Page 6 of 6



 1         Plaintiffs have failed to raise a triable issue of fact regarding causation under maritime
 2   law. For all of the foregoing reasons, Imo Industries’s motion for summary judgment (Dkt.
 3
     # 350) is GRANTED. Plaintiff’s motion for summary judgment regarding Imo Industries’s
 4
     affirmative defenses (Dkt. # 365) is DENIED as moot.
 5

 6

 7         Dated this 16th day of August, 2021.
 8
                                               Robert S. Lasnik
 9                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IMO INDUSTRIES, INC.’S
28   AMENDED MOTION FOR SUMMARY JUDGMENT - 6
